

Exhibit 10.2
ADDENDUM TO A CHANGE IN CONTROL AGREEMENT


THIS ADDENDUM TO A CHANGE IN CONTROL AGREEMENT (this “Addendum”) is executed as
of March 15, 2018 by and among Aspen Insurance Holdings Limited, a Bermuda
corporation (“Holdings”), Aspen Insurance UK Services Limited, an England
corporation (“AUKSL”) and Scott Kirk (the “Executive”).
WHEREAS Holdings, AUKSL and the Executive entered into a Change in Control
Agreement dated February 23, 2015 (the “Change in Control Agreement”);
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.
Defined terms in this Addendum which are not otherwise defined shall carry the
meanings attributed to them in the Change in Control Agreement.



2.
Clause 6(a)(i)(B) of the Change in Control Agreement shall be deleted and
replaced with the following:



“(B)
The amount equal to the product of (1) two and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Recent Average Bonus”

3.
All other provisions of the Change in Control Agreement shall remain in full
force and effect.



4.
This Addendum shall be governed and construed in accordance with the laws of
England & Wales.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Addendum as of the day and
year first written above.


ASPEN INSURANCE HOLDINGS LIMITED
By: /s/ Michael Cain
Name: Michael Cain
Title: Group General Counsel


ASPEN INSURANCE UK SERVICES LIMITED


By: /s/Michael Cain
Name: Michael Cain
Title: Director
        
SCOTT KIRK


/s/ Scott Kirk
Scott Kirk


                        






